1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   EVOLUSION CONCEPTS, INC.,                           Case No.: 18cv871-MSB
12                                      Plaintiff,
                                                         ORDER DENYING DEFENDANTS’ EX
13   v.                                                  PARTE MOTION FOR LEAVE TO PRESENT
                                                         ORAL ARGUMENTS [ECF NO. 133]
14   CROSS ENGINEERING, LLC, et al.,
15                                  Defendants.

16
17
18         On February 18, 2020, Defendants filed an “Ex Parte Application of Cross
19   Engineering and Wes Cross for Leave to Present Oral Argument on Reconsideration
20   Motion.” (ECF No. 133.) Defendants seek leave of Court to present oral arguments
21   regarding their motion for reconsideration. (Id. at 1.) They state that “[t]he Court has
22   devoted way more time—in spades—than any litigant could possibly hope for” and
23   “under th[e] circumstances the Court could reasonably conclude that enough is
24   enough[.]” (Id.) Defendants nevertheless argue that oral arguments, among other
25   things, will likely “ensure that the Court is left with no unanswered questions, and/or
26   misconceptions about the parties’ positions, arising from the extensive briefing of both
27   the reconsideration motion and Evolusion’s cross motion for enforcement of court
28   order.” (Id. at 1-2.)
                                                     1
                                                                                     18cv871-MSB
1          On February 28, 2020, Plaintiff Evolution Concepts, Inc. filed a response to
2    Defendants’ ex parte motion. (ECF No. 142.) Plaintiff states that it “neither opposes nor
3    supports” Defendants’ ex parte motion, and asks the Court to clarify whether it intends
4    to hold a hearing in connection with the pending motions. (Id. at 1-2.)
5          Currently, there are the following two related motions pending before the Court:
6    (1) “Motion of Cross Engineering, LLC and Wes Cross for Reconsideration of Order Dated
7    January 12, 2020” [ECF No. 119], and (2) “Motion of Plaintiff for Enforcement of Court
8    Order and Related Relief” [ECF No. 128]. The parties have submitted extensive briefing
9    regarding both motions, and the Court takes the motions under submission. (See Civil
10   Local Rule 7.1(d)(1); see also ECF No. 124 at 1.) Accordingly, the Court DENIES
11   Defendants’ ex parte motion requesting oral arguments [ECF No. 133] and VACATES the
12   March 5, 2020 hearing.
13         IT IS SO ORDERED.
14   Dated: March 3, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 2
                                                                                       18cv871-MSB
